Citation Nr: 1530733	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  11-25 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, including as secondary to the service-connected scars disability.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to December 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In November 2013 and January 2014 the Board remanded the matter for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9.  Unfortunately, the record reflects that there was a lack of substantial compliance of the October 2014 Board remand directives as to the VA medical opinions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The remand directives instructed the VA examiner (who conducted the January 2014 VA mental health examination) to issue an addendum opinion to specifically address whether the Veteran's current psychiatric disorder is aggravated by his service-connected forehead and scalp scars disability.  Pursuant to the remand directive, the VA examiner issued addenda (February and March 2015) expressing opinions on the matter; however, neither addendum addresses the question of whether the Veteran's current psychiatric disorder was aggravated by his service-connected scars.  

In a further attempt to address this question, another VA medical opinion (from a qualified medical professional) was secured in April 2015.  That medical advisor noted that she was in full agreement with the January 2014 VA examiner's opinion; and further opined that it is less likely than not that the Veteran's claimed mental health conditions, to include anxiety and depression, related to, was caused by or aggravated by his time in military service because of the 50-plus year gap and delay in his mental health claims, and because of a lack of medically-based, clinical evidence to support a nexus between the 1962 incident and clinical symptoms (in 2010) related to anxiety and depression.  Moreover, there is no indication in the record that depression is related to scars.  Even this opinion falls short of addressing the question of whether the Veteran's current psychiatric disorder was aggravated by his service-connected forehead and scalp scars disability.

Consequently, the January 2014 VA examination report, the February and March 2015 addenda and the April 2015 medical opinion fail to adequately address whether the claimed acquired psychiatric disorder to include anxiety and depression was aggravated by the Veteran's service-connected forehead and scalp scars disability.  The Board finds that appropriate appellate review may not proceed until this remand directive has been addressed.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's record to an appropriate VA physician for a medical opinion, with examination only if deemed necessary.  On review of the record, the physician is asked to consider the following factual data:

*A September 1961 STR reflecting treatment for a laceration in the skull;

*A July 1962 STR showing that he sustained contusions and lacerations in the forehead and scalp after being assaulted by two or more individuals;

*The Veteran's account of having been assaulted in service and sustaining head scars is CREDIBLE; 

*VA medical examination dated March 2010 indicating that, following completion of naval service, the Veteran "worked in a utilities company for 38 years, worked effectively, and retired with full benefits;

*Treatment records generated by Joe Martin, M.D., indicating "initial Medicare physical" dated January 2006, and "history of anxiety and depression" dated June 2010.

*The January 2014 VA examination report;

*The Veteran's statement received in March 2014. 

Thereafter, the physician should address whether it is at least as likely as not (a 50% or better probability) that the Veteran's current acquired psychiatric disorder, to include anxiety and depression was aggravated by his service-connected forehead and scalp scars disability?

The examiner must explain the rationale for all opinions, citing to supporting factual data, as appropriate.

2.  The AOJ should then review the record and readjudicate the claim.  If the claim on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




